Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed towards a  glass-ceramic article comprising: a petalite crystalline phase; a lithium silicate crystalline phase; and > 0.5 wt% to 5 wt% of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5, wherein a weight percentage of each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article are greater than each of the weight percentages of other crystalline phases present in the glass-ceramic article; wherein an average transmittance of the glass-ceramic article is in a range from 20% to less than 90% over the wavelength range of 400 nm to 1000 nm for a glass-ceramic article thickness of 1 mm; and wherein the glass-ceramic article has a transmittance color coordinate in CIELAB color space of: L*= from 20 to 90; a*= from -20 to 40; and b*= from -60 to 60 for a CIE illuminant F02 under SCI UVC conditions.
Claim 8 is directed towards a glass-ceramic article comprising: a petalite crystalline phase; a lithium silicate crystalline phase; and a residual glass phase 2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5, wherein: the glass-ceramic article has a fracture toughness of 1 MPa-m1/2 or greater; an average transmittance of the glass-ceramic article is in a range from 20% to less than 90% over the wavelength range of 400 nm to 1000 nm for a glass-ceramic article thickness of 1 mm; and the glass-ceramic article has a transmittance color coordinate in CIELAB color space of: L*= from 20 to 90; a*= from -20 to 40; and b*= from -60 to 60 for a CIE illuminant F02 under SCI UVC conditions. 
Claim 16 is directed towards a glass-ceramic article comprising: a petalite crystalline phase; and a lithium silicate crystalline phase, wherein: each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article have greater weight percentages than other crystalline phases present in the glass-ceramic article; the glass-ceramic article comprises >0.5 wt% to 5 wt% of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5
The closest prior art is considered to be Beall et al. (US20160102010, hereinafter referred to as Beall) in view of Siebers et al. (US20130201678, hereinafter referred to as Siebers). However, as Applicant discusses in the Arguments/Remarks dated 03/02/2022, Beall teaches away from glass-ceramic articles having concentrations of colorants as recited in claims 1, 8, and 16 (see Beall at [0174], disclosing Fe2O3 and other oxides of transition metals may introduce unwanted colors). As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the glass-ceramic as claimed in independent claims 1, 8, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered and they are persuasive. Specifically, Applicant’s argument that Beall teaches away from 2O3 are unwanted is convincing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731